ROBERT L. BLAND, Judge.
The record of this claim, prepared by the state road commission, was filed with the clerk on January 8, 1943, and now considered informally by the court, discloses that on December 8, 1942, employees of the state road commission were engaged in spreading cinders on the slippery pavement of state route no. 250, near Mannington, Marion county, West Virgina. About 2:00 o’clock in the afternoon of that day claimant was driving his 1933 Plymouth automobile on the highway and when it reached the place in the road where the state road commission employees were working and was passing the cinder truck, the workman spreading the cinders, not having observed his approach, threw a shovel of cinders against, and broke the windshield of, his car. The Main Street Garage, of Mannington, furnished and installed a new windshield, for $13.77, the amount of the claim.
The road commission recommends the payment of the claim, and the assistant to the attorney general approves the claim as one that should be paid.
We are of opinion to, and do now, award to the claimant, W. P. Hoover, the sum of thirteen dollars and seventy-seven cents ($13.77).